Case 2:20-cr-00154-CJC Document5 Filed 03/19/20 Pagelof1 Page |ID#:24

 

 

 

\ a oa .
\ aa #
ee
_- UNITED STATES DISTRICT COURT eS
CENTRAL DISTRICT OF CALIFORNIA Jee §
UNITED STATES OF AMERICA, CASE NUMBER epee
PLAINTIFF arb ie () Ww | = () i
Vv. , 5 5
al ee i ; _ NOTICE TO COURT OF
DEPEND 15) RELATED CRIMINAL CASE

(PURSUANT TO GENERAL ORDER 14-03)

 

 

Plaintiff United States of America hereby informs the Court’ that the above-entitled
criminal case may be related to United States v. Englander, Case No. CR 20-35 IF W, which: |
_ x . was previously assigned to the Honorable John F. Walter;
has not been previously assigned.

The above-entitled cases a nay be related for the following reasons:

 

x the cases arise out of the same conspiracy, common scheme, transaction,
series of transactions or events;

x the cases involve one or more defendants in common and would entail
substantial duplication of labor in pretrial, trial or sentencing proceedings if
heard by different judges.

 

Additional explanation (if any):
Specifically, this case stems from the same underlying federal wiretap esa and
relevant City officials are subjects and/or likely witnesses in both.

Dated: March 19,2020 Te get
a : | WERONIECA DRAGALIN ©

Assistant United States Attorney

\

aa 2
